                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7     MICHAEL FOLEY,                                        Case No. 2:15-CV-2047 JCM (CWH)
                 8                                           Plaintiff(s),                      ORDER
                 9               v.
               10      FERNANDO PACCHIEGA, et al.,
               11                                          Defendant(s).
               12
               13            Presently before the court is Magistrate Judge Hoffman’s report and recommendation.
               14     (ECF No. 9). Pro se plaintiff Michael Foley filed an objection. (ECF No. 10). The defendants
               15     have not filed a response and the time to do so has passed.1
               16            Also before the court is Foley’s motion to file electronically. (ECF No. 11). The
               17     defendants have not filed a response and the time to do so has passed.
               18     I.     Facts
               19            Foley initiated this matter by filing an application for leave to proceed in forma pauperis,
               20     attaching his civil rights complaint pursuant to 42 U.S.C. § 1983. (ECF No. 1). Foley’s complaint
               21     alleges that the information used to obtain the warrant for his arrest—and ultimately leading to his
               22     conviction and sentence—was false and failed to establish probable cause. (ECF No. 1-2).
               23            On April 18, 2016, Magistrate Judge Hoffman granted Foley’s request to proceed in forma
               24     pauperis and screened Foley’s complaint pursuant to 28 U.S.C. § 1915(e). (ECF No. 2). Based
               25     on his findings, Magistrate Judge Hoffman made three recommendations: (1) that Foley’s
               26
               27
                             1
                               Plaintiff, proceeding in forma pauperis, has not filed a complaint suitable for screening
               28     pursuant to 28 U.S.C. § 1915(a)(1). The defendants have therefore not been served and do not
                      have notice of this lawsuit.
James C. Mahan
U.S. District Judge
                1     complaint be dismissed without prejudice, with leave to amend; (2) that Foley have thirty (30)
                2     days to file an amended complaint to the extent Foley can assert facts that address the defects of
                3     the complaint; and (3) that the amended complaint be titled “FIRST AMENDED COMPLAINT”
                4     and be complete in and of itself without reference to the previous complaint, as required by Local
                5     Rule 15-1. (ECF No. 2).
                6            On August 24, 2016, the court adopted Magistrate Judge Hoffman’s recommendation and
                7     dismissed without prejudice Foley’s complaint. (ECF No. 5). On September 27, 2016, Foley filed
                8     an amended complaint, which was a photocopy of the original complaint. (ECF No. 6). On
                9     February 28, 2018, the court dismissed the amended complaint as it did not address the defects in
              10      the original complaint. (ECF No. 7).
              11             On April 2, 2018, Foley filed a second amended complaint, which is another photocopy of
              12      the original complaint. (ECF No. 8). On April 5, 2018, Magistrate Judge Hoffman filed a report
              13      and recommendation that the court should dismiss with prejudice the second amended complaint
              14      because it does not address the defects in the original complaint. (ECF No. 9).
              15      II.    Legal Standard
              16             This court “may accept, reject, or modify, in whole or in part, the findings or
              17      recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). Where a party timely objects
              18      to a magistrate judge’s report and recommendation, then the court is required to “make a de novo
              19      determination of those portions of the [report and recommendation] to which objection is made.”
              20      28 U.S.C. § 636(b)(1).
              21             Where a party fails to object, however, the court is not required to conduct “any review at
              22      all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149
              23      (1985). Indeed, the Ninth Circuit has recognized that a district court is not required to review a
              24      magistrate judge’s report and recommendation where no objections have been filed. See United
              25      States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review
              26      employed by the district court when reviewing a report and recommendation to which no
              27      objections were made).
              28

James C. Mahan
U.S. District Judge                                                 -2-
                1     III.    Discussion
                2             As an initial matter, the court acknowledges that Foley’s complaint and objection were
                3     filed pro se and are therefore held to less stringent standards. Erickson v. Pardus, 551 U.S. 89, 94
                4     (2007) (“A document filed pro se is to be liberally construed, and a pro se complaint, however
                5     inartfully pleaded, must be held to less stringent standards than formal pleadings drafted by
                6     lawyers.”) (internal quotation marks and citation omitted). However, “pro se litigants in an
                7     ordinary civil case should not be treated more favorably than parties with attorneys of record.”
                8     Jacobsen v. Filler, 790 F.2d 1362, 1364 (9th Cir. 1986).
                9             On August 24, 2016, the court dismissed the original complaint because Heck v. Humphrey,
              10      512 U.S. 477 (1994) barred Foley’s claims. (ECF No. 5). Specifically, the court held that Foley
              11      was improperly using a § 1983 action to collaterally attack his criminal conviction because Foley
              12      did not allege that his conviction or sentence has been reversed on direct appeal, expunged by
              13      executive order, declared invalid by a state tribunal authorized to make a determination, or called
              14      into question by a federal court’s issuance of a writ of habeas corpus. Id.; see Heck, 512 U.S. at
              15      484; see Szajer v. City of Los Angeles, 632 F.3d 607, 611 (9th Cir. 2011); see also Smithart v.
              16      Towery, 79 F.3d 951, 952 (9th Cir. 1996).
              17              Foley’s second amended complaint is a photocopy of the original complaint. (ECF Nos.
              18      1-1, 8, 9). Thus, Heck bars Foley’s claims in the second amended complaint on the same grounds
              19      that it barred Foley’s claims in the original complaint. Accordingly, after conducting a de novo
              20      review, the court adopts Magistrate Judge Hoffman’s report and recommendation.
              21      IV.     Conclusion
              22              Accordingly,
              23              IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Magistrate Judge
              24      Hoffman’s report and recommendation (ECF No. 9) be, and the same hereby is, ADOPTED in its
              25      entirety.
              26              IT IS FURTHER ORDERED that Foley’s second amended complaint (ECF No. 8) be,
              27      and the same hereby is, DISMISSED with prejudice.
              28

James C. Mahan
U.S. District Judge                                                  -3-
                1           IT IS FURTHER ORDERED that Foley’s motion to file electronically (ECF No. 11) be,
                2     and the same hereby is, DENIED as moot.
                3           The clerk shall enter judgment accordingly and close the case.
                4           DATED January 18, 2019.
                5                                                __________________________________________
                                                                 UNITED STATES DISTRICT JUDGE
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                -4-
